Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2008 Date of Reporting Period: 12/31/2007 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) December 31, 2007 VALUE COMMON STOCKS - 95.32% Consumer Discretionary - Auto & Components - 3.19% Johnson Controls, Inc. $ 1,261,400 Consumer Discretionary - Consumer Durables & Apparel - 5.25% Fortune Brands, Inc. V.F. Corporation Weyco Group, Inc. Consumer Discretionary - Consumer Services - 5.59% IHOP Corp. Jackson Hewitt Tax Service Inc. Consumer Staples - Food & Staple Retail - 2.66% Village Super Market, Inc. Consumer Staples - Food, Beverage & Tobacco - 10.71% Altria Group, Inc. Diageo plc Rocky Mountain Chocolate Factory, Inc. UST Inc. Energy - 18.17% Chevron Corporation Crosstex Energy, Inc. Dorchester Minerals, L.P. Hiland Holdings GP, LP Hiland Partners, LP Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson MLP Investment Company Financials - Banks - 9.61% Associated Banc-Corp Centerline Holding Company Marshall & Ilsley Corporation MGIC Investment Corporation Severn Bancorp, Inc. Financials - Diversified - 2.50% American Capital Strategies, Ltd. Financials - Insurance - 3.06% Baldwin & Lyons, Inc. - Class B Mercury General Corporation Financials - Real Estate - 3.08% Health Care Property Investors, Inc. Health Care - Pharmaceuticals & Biotechnology - 3.49% Merck & Co., Inc. Pfizer Inc. Industrials - Capital Goods - 5.85% Briggs & Stratton Corporation Illinois Tool Works Inc. W.W. Grainger, Inc. Information Technology - Software & Services - 0.30% Metavante Technologies, Inc. * Materials - 10.22% AptarGroup, Inc. Bemis Company, Inc. RPM International, Inc. Stepan Company Telecommunication Services - 4.36% AT&T Inc. Citizens Communications Company Utilities - 7.28% Duke Energy Corporation Integrys Energy Group, Inc. TECO Energy, Inc. TOTAL Common Stocks (COST: $ 34,450,748) CONVERTIBLE PREFERRED STOCKS 3.24% Financials - Real Estate - 2.44% BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable Preferred Stock Health Care - Services - 0.80% National Healthcare Corporation Series A Convertible Preferred TOTAL Convertible Preferred Stocks (COST: $ 1,443,115) SHORT-TERM INVESTMENTS - 1.29% Variable Rate Security - 1.29% Wisconsin Corporate Central Credit Union 01/02/08, 4.53% TOTAL Short-term Investments (COST: $ 508,292) TOTAL SECURITY HOLDINGS - 99.85% OTHER ASSETS, NET OF LIABILITIES - 0.15% TOTAL NET ASSETS $39,476,258 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2007, investment cost for federal tax purposes was $36,091,317 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 6,921,625 Unrealized depreciation (3,596,815) Net unrealized appreciation $ 3,324,810 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/27/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/27/2008
